El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal .
Presentada en el Registro de la Propiedad de Caguas la escritura pública número 92 de venta judicial otorgada el 16 de septiembre de 1913, por el Marshal de la Corte Municipal de Caguas a favor de Cadierno Hermanos, el registrador *37se negó a inscribirla por medio de la siguiente nota contra la cual se lia interpuesto el presente recurso gubernativo:
“Denegada la inscripción del precedente documento, por obser-varse que el remate y venta a que se refiere dicho documento, se han efectuado en cumplimiento de una orden de ejecución de crédito hipo-teeariq dictada por la corte municipal de esta ciudad, con fecha 2 de julio de este año, en el pleito seguido ante la misma corte por Pedro Orcasitas Muñoz v. José Jiménez Saurí o su sucesión, sobre cobro de crédito hipotecario, tribunal que no tiene jurisdicción para conocer del procedimiento sumario sobre cobro de créditos hipotecarios, estando dicha jurisdicción reservada a las cortes de distrito respectivas, según la resolución del lion. Tribunal Supremo de Puerto Rico, número 981, de fecha 11 de junio de 1913, dictada en el caso de Joaquín P. Valdivieso v. Jacinto Rivera Torres; extendiéndose * * *. Oaguas, P. R>., 13 de diciembre de 1913.”
En el caso ele Valdivieso v. Rivera, decidido por esta Corte Suprema el 11 de junio ele 1913 e invocado por el registrador, se estudió con el debido detenimiento la cuestión de si las cortes municipales tenían o nó jurisdicción para conocer de procedimientos en cobro de hipotecas de acuerdo con la Ley Hipotecaria, en el caso de que la cuantía de la deuda no exce-diera de quinientos pesos y se resolvió que no la tenían.
Hemos examinado el alegato del recurrente y ninguno de los argumentos que presenta destruye los fundamentos de la decisión de esta corte de 11 de junio de 1913.
Careciendo, pues, la corte municipal de Caguas de jurisdic-ción, es claro que la sentencia que dictara en el procedimiento sumario en cobro de hipoteca seguido por Orcasitas contra Jiménez, es nula. Y siendo esto así es también claro que del mismo documento presentado en el registro aparecía que el marshal de la expresada corte municipal no tenía capacidad para vender la finca rematada y que el registrador, en cum-plimiento de lo prescrito en el artículo 18 de la Ley Hipote-caria, actuó correctamente al negarse a inscribir el dicho documento.
Debe confirmarse la nota recurrida.

Confirmada la nota.

*38Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.